
	
		II
		110th CONGRESS
		1st Session
		S. 122
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Baucus (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to extend benefits to
		  service sector workers and firms, enhance certain trade adjustment assistance
		  authorities, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Adjustment Assistance
			 Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Trade Adjustment Assistance for Services
				Sector
					Sec. 101. Short title.
					Sec. 102. Extension of trade adjustment assistance to services
				sector.
					Sec. 103. Trade adjustment assistance for firms and
				industries.
					Sec. 104. Monitoring and reporting.
					Sec. 105. Effective date.
					TITLE II—Trade Adjustment Assistance for Industries
					Sec. 201. Other methods of requesting
				investigation.
					Sec. 202. Notification.
					Sec. 203. Industry-wide determination.
					Sec. 204. Coordination with other trade provisions.
					Sec. 205. Regulations.
					TITLE III—Other Trade Adjustment Assistance Matters
					Subtitle A—Trade Adjustment Assistance
					Sec. 301. Calculation of separation tolled during
				litigation.
					Sec. 302. Establishment of Trade Adjustment Assistance
				Advisor.
					Sec. 303. Office of Trade Adjustment Assistance.
					Sec. 304. Certification of submissions.
					Sec. 305. Wage insurance.
					Sec. 306. Training.
					Sec. 307. Funding for administrative costs.
					Sec. 308. Authorization of appropriations.
					Subtitle B—Data collection
					Sec. 311. Short title.
					Sec. 312. Data collection; information to workers.
					Sec. 313. Determinations by the Secretary of Labor.
					Subtitle C—Trade Adjustment Assistance for farmers
					Sec. 321. Clarification of marketing year and other
				provisions.
					Sec. 322. Eligibility.
				
			ITrade Adjustment
			 Assistance for Services Sector
			101.Short
			 titleThis title may be cited
			 as the Trade Adjustment Assistance
			 Equity for Service Workers Act of 2007.
			102.Extension of trade
			 adjustment assistance to services sector
				(a)Adjustment
			 assistance for workersSection 221(a)(1)(A) of the
			 Trade Act of 1974 (19 U.S.C.
			 2271(a)(1)(A)) is amended by striking firm) and
			 inserting firm, and workers in a service sector firm or subdivision of a
			 service sector firm, or public agency).
				(b)Group
			 eligibility requirements; service workers; shifts in productionSection 222 of the
			 Trade Act of 1974 (19 U.S.C. 2272) is
			 amended—
					(1)in subsection (a)—
						(A)in the matter preceding paragraph (1), by
			 striking agricultural firm) and inserting agricultural
			 firm, and workers in a service sector firm or subdivision of a service sector
			 firm, or public agency);
						(B)in paragraph (1), by inserting or
			 public agency after of the firm; and
						(C)in paragraph (2)—
							(i)in subparagraph (A)(ii), by striking
			 like or directly competitive with articles produced and
			 inserting or services like or directly competitive with articles
			 produced or services provided;
							(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)(i)there has been a shift, by such workers'
				firm, subdivision, or public agency to a foreign country, of production of
				articles, or in provision of services, like or directly competitive with
				articles which are produced, or services which are provided by such firm,
				subdivision, or public agency; or
										(ii)such workers' firm, subdivision, or public
				agency has obtained or is likely to obtain such services from a foreign
				country.
										;
							(2)in subsection (b)—
						(A)in the matter preceding paragraph (1), by
			 striking agricultural firm) and inserting agricultural
			 firm, and workers in a service sector firm or subdivision of a service sector
			 firm, or public agency);
						(B)in paragraph (2), by inserting or
			 service after related to the article; and
						(C)in paragraph (3)(A), by inserting or
			 services after component parts;
						(3)in subsection (c)—
						(A)in paragraph (3)—
							(i)by inserting or services
			 after value-added production processes;
							(ii)by striking or finishing and
			 inserting , finishing, or testing;
							(iii)by inserting or services
			 after for articles;
							(iv)by inserting (or
			 subdivision) after such other firm; and
							(v)by striking
			 , if the certification of eligibility and all that follows to
			 the end period; and
							(B)in paragraph (4)—
							(i)by striking for articles and
			 inserting , or services, used in the production of articles or in the
			 provision of services; and
							(ii)by inserting (or
			 subdivision) after such other firm; and
							(4)by adding at the end the following new
			 subsection:
						
							(d)Basis for
				secretary’s determinations
								(1)Increased
				importsFor purposes of
				subsection (a)(2)(A)(ii), the Secretary may determine that increased imports of
				like or directly competitive articles or services exist if the workers’ firm or
				subdivision or customers of the workers’ firm or subdivision accounting for not
				less than 20 percent of the sales of the workers’ firm or subdivision certify
				to the Secretary that they are obtaining such articles or services from a
				foreign country.
								(2)Obtaining
				services abroadFor purposes
				of subsection (a)(2)(B)(ii), the Secretary may determine that the workers’
				firm, subdivision, or public agency has obtained or is likely to obtain like or
				directly competitive services from a foreign country based on a certification
				thereof from the workers’ firm, subdivision, or public agency.
								(3)Authority of
				the SecretaryThe Secretary
				may obtain the certifications under paragraphs (1) and (2) through
				questionnaires or in such other manner as the Secretary determines is
				appropriate.
								.
					(c)DefinitionsSection 247 of the
			 Trade Act of 1974 (19 U.S.C. 2319) is
			 amended—
					(1)in paragraph (1)—
						(A)by inserting or public
			 agency after of a firm; and
						(B)by inserting or public
			 agency after or subdivision;
						(2)in paragraph (2)(B), by inserting or
			 public agency after the firm;
					(3)by redesignating paragraphs (8) through
			 (17) as paragraphs (9) through (18), respectively; and
					(4)by inserting after paragraph (6) the
			 following:
						
							(7)The term public agency means a
				department or agency of a State or local government or of the Federal
				Government.
							(8)The term service sector firm
				means an entity engaged in the business of providing
				services.
							.
					103.Trade
			 adjustment assistance for firms and industries
				(a)Firms
					(1)AssistanceSection 251 of the
			 Trade Act of 1974 (19 U.S.C. 2341) is
			 amended—
						(A)in subsection (a), by inserting or
			 service sector firm after (including any agricultural
			 firm;
						(B)in subsection (c)(1)—
							(i)in the matter preceding subparagraph (A),
			 by inserting or service sector firm after any
			 agricultural firm;
							(ii)in subparagraph (B)(ii), by inserting
			 or service after of an article; and
							(iii)in subparagraph (C), by striking
			 articles like or directly competitive with articles which are
			 produced and inserting articles or services like or directly
			 competitive with articles or services which are produced or provided;
			 and
							(C)by adding at the end the following:
							
								(e)Basis for
				Secretary determination
									(1)Increased
				importsFor purposes of
				subsection (c)(1)(C), the Secretary may determine that increases of imports of
				like or directly competitive articles or services exist if customers accounting
				for not less than 20 percent of the sales of the workers’ firm certify to the
				Secretary that they are obtaining such articles or services from a foreign
				country.
									(2)Authority of
				the SecretaryThe Secretary
				may obtain the certifications under paragraph (1) through questionnaires or in
				such other manner as the Secretary determines is appropriate. The Secretary may
				exercise the authority under section 249 in carrying out this
				subsection.
									.
						(2)DefinitionSection 261 of the
			 Trade Act of 1974 (19 U.S.C. 2351) is
			 amended—
						(A)by striking For purposes of
			 and inserting (a) Firm.—For purposes of; and
						(B)by adding at the end the following:
							
								(b)Service sector
				firmFor purposes of this
				chapter, the term service sector firm means a firm engaged in the
				business of providing
				services.
								.
						(b)IndustriesSection 265(a) of the
			 Trade Act of 1974 (19 U.S.C.
			 2355(a)) is amended by inserting or service
			 after new product.
				(c)Technical
			 amendments
					(1)In
			 generalSection 249 of the
			 Trade Act of 1974 (19 U.S.C. 2321) is
			 amended by striking subpena and inserting
			 subpoena each place it appears in the heading and the
			 text.
					(2)Table of
			 contentsThe table of
			 contents for the Trade Act of 1974 is amended by striking
			 Subpena in the item relating to section 249 and inserting
			 Subpoena.
					104.Monitoring and
			 reportingSection 282 of the
			 Trade Act of 1974 (19 U.S.C. 2393) is
			 amended—
				(1)in the first sentence—
					(A)by striking The Secretary
			 and inserting (a) Monitoring Programs.—The Secretary;
					(B)by inserting and services
			 after imports of articles;
					(C)by inserting and domestic provision
			 of services after domestic production;
					(D)by inserting or providing
			 services after producing articles; and
					(E)by inserting , or provision of
			 services, after changes in production; and
					(2)by adding at the end the following:
					
						(b)Collection of
				data and reports on service sector
							(1)Secretary of
				LaborNot later than 3 months
				after the date of the enactment of the Trade Adjustment Assistance Improvement
				Act of 2007, the Secretary of Labor shall implement a system to collect data on
				adversely affected service workers that includes the number of workers by
				State, industry, and cause of dislocation of each worker.
							(2)Secretary of
				CommerceNot later than 180
				days after such date of enactment, the Secretary of Commerce shall, in
				consultation with the Secretary of Labor, conduct a study and report to the
				Congress on ways to improve the timeliness and coverage of data on trade in
				services, including methods to identify increased imports due to the relocation
				of United States firms to foreign countries, and increased imports due to
				United States firms obtaining services from firms in foreign
				countries.
							.
				105.Effective
			 dateThe amendments made by
			 this title shall take effect on the date that is 90 days after the date of the
			 enactment of this Act.
			IITrade Adjustment
			 Assistance for Industries
			201.Other methods of
			 requesting investigationSection 221 of the
			 Trade Act of 1974 (19 U.S.C. 2271) is
			 amended—
				(1)by adding at the end the following:
					
						(c)Other methods
				of initiating a petitionUpon
				the request of the President or the United States Trade Representative, or the
				resolution of either the Committee on Finance of the Senate or the Committee on
				Ways and Means of the House of Representatives, the Secretary shall promptly
				initiate an investigation under this chapter to determine the eligibility for
				adjustment assistance of—
							(1)a group of workers (which may include
				workers from more than one facility or employer); or
							(2)all workers in an occupation as that
				occupation is defined in the Bureau of Labor Statistics Standard Occupational
				Classification
				System.
							;
				(2)in subsection (a)(2), by inserting
			 or a request or resolution filed under subsection (c), after
			 paragraph (1),; and
				(3)in subsection (a)(3), by inserting ,
			 request, or resolution after petition each place it
			 appears.
				202.NotificationSection 224 of the
			 Trade Act of 1974 (19 U.S.C. 2274) is
			 amended to read as follows:
				
					224.Notifications
				regarding affirmative determinations and safeguards
						(a)Notifications
				regarding chapter 1 investigations and
				determinationsWhenever the
				International Trade Commission makes a report under section 202(f) containing
				an affirmative finding regarding serious injury, or the threat thereof, to a
				domestic industry, the Commission shall immediately—
							(1)notify the Secretary of Labor of that
				finding; and
							(2)in the case of a finding with respect to an
				agricultural commodity, as defined in section 291, notify the Secretary of
				Agriculture of that finding.
							(b)Notification
				regarding bilateral safeguardsThe International Trade Commission shall
				immediately notify the Secretary of Labor and, in an investigation with respect
				to an agricultural commodity, the Secretary of Agriculture, whenever the
				Commission makes an affirmative determination pursuant to one of the following
				provisions:
							(1)Section 421 of the
				Trade Act of 1974 (19 U.S.C.
				2451).
							(2)Section 312 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(3)Section 312 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(4)Section 312 of the United States-Singapore
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(5)Section 312 of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(6)Section 302(b) of the North American Free
				Trade Agreement Implementation Act (19 U.S.C. 3352(b)).
							(7)Section 212 of the United States-Jordan
				Free Trade Agreement Implementation Act (19 U.S.C. 2112).
							(8)Section 312 of the Dominican
				Republic-Central America-United States Free Trade Agreement Implementation Act
				(19 U.S.C. 4062).
							(9)Section 312 of
				the United States-Bahrain Free Trade Agreement Implementation Act (19 U.S.C.
				3805 note).
							(10)Section 312 of
				the United States-Oman Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
							(c)Agricultural
				safeguardsThe Commissioner
				of Customs shall immediately notify the Secretary of Labor and, in the case of
				an agricultural commodity, the Secretary of Agriculture, whenever the
				Commissioner of Customs assesses additional duties on a product pursuant to one
				of the following provisions:
							(1)Section 202 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(2)Section 202 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(3)Section 201(c) of the United States-Chile
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(4)Section 309 of the North American Free
				Trade Agreement Implementation Act (19 U.S.C. 3358).
							(5)Section 301(a) of the United States-Canada
				Free Trade Agreement Implementation Act of 1988 (19 U.S.C. 2112 note).
							(6)Section 404 of the United States-Israel
				Free Trade Agreement Implementation Act (19 U.S.C. 2112 note).
							(7)Section 202 of
				the Dominican Republic-Central America-United States Free Trade Agreement
				Implementation Act (19 U.S.C. 4032).
							(d)Textile
				safeguardsThe President
				shall immediately notify the Secretary of Labor whenever the President makes a
				positive determination pursuant to one of the following provisions:
							(1)Section 322 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(2)Section 322 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(3)Section 322 of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(4)Section 322 of the United States-Singapore
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(5)Section 322 of the Dominican
				Republic-Central America-United States Free Trade Agreement Implementation Act
				(19 U.S.C. 4082).
							(6)Section 322 of the United States-Bahrain
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(7)Section 322 of the United States-Oman Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(e)Antidumping and
				countervailing dutiesWhenever the International Trade Commission
				makes a final affirmative determination pursuant to section 705 or section 735
				of the Tariff Act of 1930
				(19 U.S.C.
				1671d or 1673d), the Commission shall immediately notify the
				Secretary of Labor and, in the case of an agricultural commodity, the Secretary
				of Agriculture, of that
				determination.
						.
			203.Industry-Wide
			 determinationSection 223 of
			 the Trade Act of 1974 (19 U.S.C. 2273) is
			 amended by adding at the end the following:
				
					(e)Investigation
				regarding Industry-Wide certificationIf the Secretary receives a request or a
				resolution under section 221(c) on behalf of workers in a domestic industry or
				occupation (described in section 221(c)(2)) or receives 3 or more petitions
				under section 221(a) within a 180-day period on behalf of groups of workers in
				a domestic industry or occupation, the Secretary shall make an industry-wide
				determination under subsection (a) of this section with respect to the domestic
				industry or occupation in which the workers are or were employed. If the
				Secretary does not make a determination and issue a certification under the
				preceding sentence, the Secretary shall make a determination of eligibility
				under subsection (a) with respect to each group of workers in that domestic
				industry or occupation from which a petition was
				received.
					.
			204.Coordination
			 with other trade provisions
				(a)Industry-Wide
			 certification based on global safeguards
					(1)Recommendations
			 by itc
						(A)Section 202(e)(2)(D) of the
			 Trade Act of 1974 (19 U.S.C.
			 2252(e)(2)(D)) is amended by striking , including the
			 provision of trade adjustment assistance under chapter 2.
						(B)Section 203(a)(3)(D) of the
			 Trade Act of 1974 (19 U.S.C.
			 2253(a)(3)(D)) is amended by striking , including the
			 provision of trade adjustment assistance under chapter 2.
						(2)Assistance for
			 workersSection
			 203(a)(1)(A) of the Trade Act of
			 1974 (19 U.S.C. 2253(a)(1)(A))
			 is amended to read as follows:
						
							(A)After receiving a report under section
				202(f) containing an affirmative finding regarding serious injury, or the
				threat thereof, to a domestic industry—
								(i)the President shall take all appropriate
				and feasible action within his power; and
								(ii)(I)the Secretary of Labor
				shall certify as eligible to apply for adjustment assistance under section 223
				workers employed in the domestic industry defined by the Commission if such
				workers become totally or partially separated, or are threatened to become
				totally or partially separated, not earlier than 1 year before, or not later
				than 1 year after, the date on which the Commission made its report to the
				President under section 202(f); and
									(II)in the case of a finding with respect to an
				agricultural commodity as defined in section 291, the Secretary of Agriculture
				shall certify as eligible to apply for adjustment assistance under section 293
				agricultural commodity producers employed in the domestic production of the
				agricultural commodity that is the subject of the finding during the most
				recent marketing
				year.
									.
					(b)Industry-Wide
			 certification based on bilateral safeguard provisions or antidumping or
			 countervailing duty orders
					(1)In
			 generalSubchapter A of
			 chapter 1 of title II of the Trade Act of
			 1974 (19
			 U.S.C. 2271 et seq.) is amended by inserting after section 224
			 the following new section:
						
							224A.Industry-Wide
				certification where bilateral safeguard provisions invoked or antidumping or
				countervailing duties imposed
								(a)In
				general
									(1)Mandatory
				certificationNot later than
				10 days after the date on which the Secretary of Labor receives a notification
				with respect to the imposition of a trade remedy, safeguard determination, or
				antidumping or countervailing duty determination under section 224 (a), (b),
				(c), (d), or (e), the Secretary shall certify as eligible for trade adjustment
				assistance under section 223(a) workers employed in the domestic production of
				the article that is the subject of the trade remedy, safeguard determination,
				or antidumping or countervailing duty determination, as the case may be, if
				such workers become totally or partially separated, or are threatened to become
				totally or partially separated not more than 1 year before or not more than 1
				year after the applicable date.
									(2)Applicable
				dateIn this section, the
				term applicable date means—
										(A)the date on which the affirmative or
				positive determination or finding is made in the case of a notification under
				section 224 (a), (b), or (d);
										(B)the date on which a final determination is
				made in the case of a notification under section 224(e); or
										(C)the date on which additional duties are
				assessed in the case of a notification under section 224(c).
										(b)Qualifying
				requirements for workersThe
				provisions of subchapter B shall apply in the case of a worker covered by a
				certification under this section or section 223(e), except as follows:
									(1)Section 231(a)(5)(A)(ii) shall be
				applied—
										(A)by substituting 30th week
				for 26th week in subclause (I); and
										(B)by substituting 26th week
				for 20th week in subclause (II).
										(2)The provisions of section 236(a)(1) (A) and
				(B) shall not
				apply.
									.
					(2)Agricultural
			 commodity producersChapter 6
			 of title II of the Trade Act of 1974
			 (19 U.S.C.
			 2401 et seq.) is amended by striking section 294 and inserting
			 the following:
						
							294.Industry-Wide
				certification for agricultural commodity producers where safeguard provisions
				invoked or antidumping or countervailing duties imposed
								(a)In
				generalNot later than 10
				days after the date on which the Secretary of Agriculture receives a
				notification with respect to the imposition of a trade remedy, safeguard
				determination, or antidumping or countervailing duty determination under
				section 224 (b), (c), or (e), the Secretary shall certify as eligible for trade
				adjustment assistance under section 293(a) agricultural commodity producers
				employed in the domestic production of the agricultural commodity that is the
				subject of the trade remedy, safeguard determination, or antidumping or
				countervailing duty determination, as the case may be, during the most recent
				marketing year.
								(b)Applicable
				dateIn this section, the
				term applicable date means—
									(1)the date on which the affirmative or
				positive determination or finding is made in the case of a notification under
				section 224(b);
									(2)the date on which a final determination is
				made in the case of a notification under section 224(e); or
									(3)the date on which additional duties are
				assessed in the case of a notification under section
				224(c).
									.
					(c)Technical
			 amendmentsThe table of
			 contents for title II of the Trade Act of
			 1974 is amended—
					(1)by striking the item relating to section
			 224 and inserting the following:
						
							
								Sec. 224. Notifications
				regarding affirmative determinations and
				safeguards.
							
							;
					(2)by inserting after the item relating to
			 section 224, the following:
						
							
								Sec. 224A. Industry-wide
				certification based on bilateral safeguard provisions invoked or antidumping or
				countervailing duties
				imposed.
							
							;
						and
						(3)by striking the item relating to section
			 294, and inserting the following:
						
							
								Sec. 294. Industry-wide
				certification for agricultural commodity producers where safeguard provisions
				invoked or antidumping or countervailing duties
				imposed.
							
							.
					205.RegulationsThe Secretary of the Treasury, the
			 Secretaries of Agriculture and Labor, and the International Trade Commission
			 may promulgate such regulations as may be necessary to carry out the amendments
			 made by this title.
			IIIOther Trade
			 Adjustment Assistance Matters
			ATrade Adjustment
			 Assistance
				301.Calculation of
			 separation tolled during litigationSection 233 of the
			 Trade Act of 1974 (19 U.S.C. 2293) is
			 amended by adding at the end the following:
					
						(h)Special rule
				for calculating separationNotwithstanding any other provision of
				this chapter, any period during which a judicial or administrative appeal is
				pending with respect to the denial by the Secretary of a petition under section
				223 shall not be counted for purposes of calculating the period of separation
				under subsection (a)(2) and an adversely affected worker that would otherwise
				be entitled to a trade readjustment allowance shall not be denied such
				allowance because of such
				appeal.
						.
				302.Establishment
			 of Trade Adjustment Assistance Advisor
					(a)In
			 generalSubchapter A of chapter 2 of title II of the
			 Trade Act of 1974 is amended by
			 inserting after section 221, the following new section:
						
							221A.Establishment
				of Trade Adjustment Assistance Advisor
								(a)In
				generalThere is established in the Department of Labor an office
				to be known as the Office of Trade Adjustment Assistance Advisor
				(in this section referred to as the Office). The Office shall be
				headed by a Director, who shall be responsible for providing assistance and
				advice to any person or entity described in section 221(a)(1) desiring to file
				a petition for certification of eligibility under section 221.
								(b)Technical
				assistanceThe Director shall coordinate with each agency
				responsible for providing adjustment assistance under this chapter or chapter 6
				(including the Office of Trade Adjustment Assistance established under section
				255A) and shall provide technical and legal assistance and advice to enable
				persons or entities described in section 221(a)(1) to prepare and file
				petitions for certification under section
				221.
								.
					(b)Technical
			 amendmentThe table of contents for title II of the
			 Trade Act of 1974 is amended by
			 inserting after the item relating to section 221, the following:
						
							
								Sec. 221A. Establishment of Office of
				Trade Adjustment Assistance
				Advisor.
							
							.
					303.Office of Trade
			 Adjustment Assistance
					(a)In
			 generalChapter 3 of title II
			 of the Trade Act of 1974
			 (19 U.S.C.
			 2341 et seq.) is amended by inserting after section 255 the
			 following:
						
							255A.Office of Trade
				Adjustment Assistance
								(a)EstablishmentNot later than 90 days after the date of
				the enactment of the Trade Adjustment Assistance Improvement Act of 2007, there
				shall be established in the International Trade Administration of the
				Department of Commerce an Office of Trade Adjustment Assistance (in this
				section referred to as the Office).
								(b)FunctionsThe Office shall assist the Secretary of
				Commerce in carrying out the Secretary’s responsibilities under this
				chapter.
								(c)PersonnelThe Office shall be headed by a Director,
				and shall have such staff as may be necessary to carry out the responsibilities
				of the Secretary of Commerce described in this
				chapter.
								.
					(b)Conforming
			 amendmentThe table of
			 contents for the Trade Act of 1974 is
			 amended by inserting after the item relating to section 255, the
			 following:
						
							
								Sec. 255A. Office of Trade
				Adjustment
				Assistance.
							
							.
					304.Certification
			 of submissionsSection 223 of
			 the Trade Act of 1974 (19 U.S.C.
			 2273), as amended by section 203, is amended by adding at the end the
			 following:
					
						(f)Certification
				of submissionsIf an employer submits a petition on behalf of a
				group of workers pursuant to section 221(a)(1) or if the Secretary requests
				evidence or information from an employer in order to make a determination under
				this section, the accuracy and completeness of any evidence or information
				submitted by the employer shall be certified by the employer’s legal counsel or
				by an officer of the
				employer.
						.
				305.Wage
			 insurance
					(a)In
			 generalSection 246(a)(3) of the Trade Act of 1974 (19 U.S.C. 2318(a)(3)) is
			 amended to read as follows:
						
							(3)EligibilityA
				worker in a group that the Secretary has certified as eligible to apply for
				adjustment assistance under section 223 may elect to receive benefits under the
				alternative trade adjustment assistance program if the worker—
								(A)obtains
				reemployment not more than 26 weeks after the date of separation from the
				adversely affected employment;
								(B)is at least 40
				years of age;
								(C)earns not more
				than $50,000 a year in wages from reemployment;
								(D)is employed on a
				full-time basis as defined by State law in the State in which the worker is
				employed; and
								(E)does not return
				to the employment from which the worker was
				separated.
								.
					(b)Conforming
			 amendments
						(1)Subparagraphs (A)
			 and (B) of section 246(a)(2) of the Trade Act of
			 1974 (19 U.S.C. 2318(a)(2)) are amended by striking paragraph
			 (3)(B) and inserting paragraph (3) each place it
			 appears.
						(2)Section 246(b)(2)
			 of such Act is amended by striking subsection (a)(3)(B) and
			 inserting subsection (a)(3).
						(c)ExtensionSection
			 246(b)(1) of such Act is amended by striking 5 years and
			 inserting 10 years.
					306.Training
					(a)Modification of
			 enrollment deadlinesSection 231(a)(5)(A)(ii) of the
			 Trade Act of 1974 (19 U.S.C.
			 2291(a)(5)(A)(ii)) is amended—
						(1)in subclause (I),
			 by striking 16th week and inserting 26th week;
			 and
						(2)in subclause
			 (II), by striking 8th week and inserting 20th
			 week.
						(b)Extension of
			 allowance to accommodate trainingSection 233 of the
			 Trade Act of 1974 (19 U.S.C. 2293),
			 as amended by section 301, is amended by adding at the end the
			 following:
						
							(i)Extension of
				allowanceNotwithstanding any other provision of this section, a
				trade readjustment allowance may be paid to a worker for a number of additional
				weeks equal to the number of weeks the worker’s enrollment in training was
				delayed beyond the deadline applicable under section 231(a)(5)(A)(ii) pursuant
				to a waiver granted under section
				231(c)(1)(E).
							.
					(c)Funding for
			 trainingSection 236(a) of the Trade Act of 1974 (19 U.S.C.
			 2296(a)) is amended—
						(1)in paragraph (1)
			 by striking Upon such approval and all that follows to the end;
			 and
						(2)by amending
			 paragraph (2) to read as follows:
							
								(2)(A)Upon approval of a
				training program under paragraph (l), and subject to the limitations imposed by
				this section, an adversely affected worker covered by a certification issued
				under section 223 shall be eligible to have payment of the costs of that
				training, including any costs of an approved training program incurred by a
				worker before a certification was issued under section 223, made on behalf of
				the worker by the Secretary directly or through a voucher system.
									(B)Not later than 6 months after the date
				of enactment of the Trade Adjustment Assistance Improvement Act of 2007, the
				Secretary shall develop, and submit to Congress for approval, a formula that
				provides workers with an individual entitlement for training costs to be
				administered pursuant to sections 239 and 240. The formula shall take into
				account—
										(i)the number of workers enrolled in
				trade adjustment assistance;
										(ii)the duration of the
				assistance;
										(iii)the anticipated training costs
				for workers; and
										(iv)any other factors the Secretary
				deems appropriate.
										(C)Until such time as Congress approves
				the formula, the total amount of payments that may be made under subparagraph
				(A) for any fiscal year shall not exceed 50 percent of the amount of trade
				readjustment allowances paid to workers during that fiscal
				year.
									.
						(d)Approved
			 training programs
						(1)In
			 generalSection 236(a)(5) of the Trade Act of 1974 (19 U.S.C.
			 2296(a)(5)) is amended—
							(A)by striking
			 and at the end of subparagraph (E);
							(B)by redesignating
			 subparagraph (F) as subparagraph (H); and
							(C)by inserting
			 after subparagraph (E) the following:
								
									(F)integrated
				workforce training;
									(G)entrepreneurial
				training;
				and
									.
							(2)DefinitionSection
			 247 of the Trade Act of 1974 (19 U.S.C. 2319), as amended by 102(c), is amended
			 by adding at the end the following:
							
								(19)The term
				integrated workforce training means training that integrates
				occupational skills training with English language
				acquisition.
								.
						307.Funding for
			 administrative costsSection
			 241 of the Trade Act of 1974 (19 U.S.C. 2313) is amended by adding at the end
			 the following:
					
						(d)Funds provided by
				the Secretary to a State to cover administrative costs associated with the
				performance of a State's responsibilities under section 239 shall be sufficient
				to cover all costs of the State associated with operating the trade adjustment
				assistance program, including case worker
				costs.
						.
				308.Authorization
			 of appropriations
					(a)In
			 generalSection 245(a) of the Trade Act of 1974 (19 U.S.C.
			 2317(a)) is amended by striking 2007 and inserting
			 2012.
					(b)FirmsSection
			 256(b) of the Trade Act of 1974 (19 U.S.C. 2346(b)) is amended by inserting
			 and $50,000,000 for each of fiscal years 2008 through 2012,
			 after fiscal years 2003 through 2007,.
					(c)TerminationSection
			 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking
			 2007 each place it appears and inserting
			 2012.
					(d)FarmersSection
			 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking
			 2007 and inserting 2012.
					BData
			 collection
				311.Short
			 titleThis subtitle may be
			 cited as the Trade Adjustment
			 Assistance Accountability Act.
				312.Data
			 collection; information to workers
					(a)Data
			 collectionSubchapter C of chapter 2 of title II of the
			 Trade Act of 1974 is amended by
			 inserting after section 249, the following new section:
						
							250.Data
				collection; report
								(a)Data
				collectionThe Secretary shall, pursuant to regulations
				prescribed by the Secretary, collect any data necessary to meet the
				requirements of this chapter. The Secretary shall collect and publish, on an
				annual basis, the following:
									(1)The number of
				workers certified and the number of workers actually participating in the trade
				adjustment assistance program.
									(2)The time for
				processing petitions.
									(3)The number of
				training waivers granted.
									(4)The number of
				workers receiving benefits and the type of benefits being received.
									(5)The number of
				workers enrolled in, and the duration of, training by major types of
				training.
									(6)Earnings history
				of workers that reflects wages before separation and wages in any job obtained
				after receiving benefits under this Act.
									(7)Reemployment
				rates and sectors in which dislocated workers have been employed.
									(8)The cause of
				dislocation identified in each petition that resulted in a certification under
				this chapter.
									(9)The number of
				petitions filed and workers certified in each congressional district of the
				United States.
									(b)State
				participationThe Secretary shall ensure, to the extent
				practicable, through oversight and effective internal control measures the
				following:
									(1)State
				participationParticipation by each State in the collection of
				data required under subsection (a) and shall provide incentives for States to
				supplement employment and wage data obtained through the use of unemployment
				insurance wage records.
									(2)MonitoringMonitoring
				by each State of internal control measures with respect to program measurement
				data collected by each State.
									(3)ResponseThe
				quality and speed of the rapid response provided by each State under section
				134(a)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C.
				2864(a)(2)(A)).
									(c)Report
									(1)Annual
				reportNot later than 1 year after the date of enactment of this
				Act, and annually thereafter, the Secretary shall submit to the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives and make available to each State and to the public a report
				that includes the information collected under this
				section.
									.
					(b)Conforming
			 amendments
						(1)CoordinationSection
			 281 of the Trade Act of 1974 (19
			 U.S.C. 2392) is amended by striking Departments of Labor and
			 Commerce and inserting Departments of Labor, Commerce, and
			 Agriculture.
						(2)Trade
			 monitoring systemSection 282 of the
			 Trade Act of 1974 (19 U.S.C. 2393) is
			 amended by striking The Secretary of Commerce and the Secretary of
			 Labor and inserting The Secretaries of Commerce, Labor, and
			 Agriculture.
						(3)Table of
			 contentsThe table of contents for title II of the
			 Trade Act of 1974 is amended by
			 inserting after the item relating to section 249, the following new
			 item:
							
								
									Sec. 250. Data collection;
				report.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 60 days after the date of enactment of this Act.
					313.Determinations
			 by the Secretary of LaborSection 223(c) of the
			 Trade Act of 1974 (19 U.S.C. 2273(c))
			 is amended to read as follows:
					
						(c)Publication of
				determinationsUpon reaching a determination on a petition, the
				Secretary shall—
							(1)promptly publish
				a summary of the determination in the Federal Register together with the
				Secretary’s reasons for making such determination; and
							(2)make the full
				text of the determination available to the public on the Internet website of
				the Department of Labor with full-text
				searchability.
							.
				CTrade Adjustment
			 Assistance for farmers
				321.Clarification
			 of marketing year and other provisions
					(a)In
			 generalSection 291(5) of the Trade Act of 1974 (19 U.S.C. 2401(5)) is
			 amended by inserting before the end period the following: , or in the
			 case of an agricultural commodity that has no officially designated marketing
			 year, in a 12-month period for which the petitioner provides written
			 request.
					(b)FishermenNotwithstanding
			 any other provision of law, for purposes of chapter 2 of title II of the
			 Trade Act of 1974 (19 U.S.C. 2271 et
			 seq.) fishermen who harvest wild stock shall be eligible for adjustment
			 assistance to the same extent and in the same manner as a group of workers
			 under such chapter 2.
					322.Eligibility
					(a)In
			 generalSection 292(c)(1) of the Trade Act of 1974 (19 U.S.C. 2401a(c)(1)) is
			 amended by striking 80 percent and inserting 90
			 percent.
					(b)Special rule
			 for qualified subsequent yearsParagraph (2) of section 292(d) of
			 the Trade Act of 1974 (19 U.S.C. 2401A(d)(2)) is amended to read as
			 follows:
						
							(2)imports of
				articles like or directly competitive with the agricultural commodity, or class
				of goods within the agricultural commodity, produced by the group contributed
				importantly to the decline in price determined under subsection (c)(1) without
				regard to whether imports of such articles increased in any year subsequent to
				the year the group was first
				certified.
							.
					(c)Net farm
			 incomeSection 296(a)(1)(C) of the Trade Act of 1974 (19 U.S.C. 2401e(a)(1)(C)) is
			 amended by inserting before the end period the following: or the
			 producer had no positive net farm income for the 2 most recent consecutive
			 years in which no adjustment assistance was received by the producer under this
			 chapter.
					
